DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 03/08/2021.


Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 03/08/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of Secure communications are provided between a user computing device and a server computing device. An enrollment request is received from a user computing device that is configured via a distributed client software application and is processed. The enrollment request is usable to enroll the user computing device in a network and includes an encrypted partial initial biometric vector associated with a user. An authentication request is processed that is subsequently received that includes an encrypted partial second biometric vector and that is associated with a user of the user computing device. A comparison of the encrypted partial initial biometric vector and the encrypted partial second biometric vector is performed, and a value representing the cornimprison is generated and transmitted to the user computing device The user computing device is authenticated where the value is above a minimum threshold 

	Independent claims 1, recite the uniquely distinct features of “generating a first identity data set that includes at least an authorization system signature, the public key of the first public key/private key pair and the at least one encrypted cryptographic share; storing the first identity data set in at least one remote storage location; generating an identity reference value associated with the first identity data set, where the identity reference value resolves to the at least one remote storage location of where the first identity data set is stored; and is cryptographically associated associating the identity reference value with the generated first identity data set; distributing, among each of a plurality of ledgers stored on respective nodes, a transaction record that includes at least the identity reference value; providing, to the mobile computing device, at least the identity reference value.


  The independent claims 4 recite the uniquely distinct features of “an identity reference value associated with a first identity data set, where the identity reference value resolves the storage location of the first identity data set and is cryptographically associated with the first identity data set, the first identity data set including at least an authorization system specific data value, a public key of an enrollment public key/private key pair generated mathematically using a seed and at least one remote encrypted cryptographic share of an initial biometric vector of a user requesting access; an authorization system signature value; the public key of the enrollment public/private key pair; locate, among a plurality of ledgers stored on respective nodes, a transaction record that includes at least the identity reference value, determine, from the located transaction record, a storage location of a corresponding first identity data set; access the cryptographically associated first identity data set; verify the authorization system signature value and enrollment public key of the first identity data set; receive, from the mobile computing device, a current biometric vector and a local encrypted biometric cryptographic share; decrypt the received local encrypted cryptographic share and remote encrypted cryptographic share using the public key of the enrollment public key/private key pair; combine the decrypted local cryptographic share and the decrypted stored cryptographic share to form a combined cryptographic vector; { 10141/004344-US5/02704926.1 }4compare the combined cryptographic vector with the current biometric vector; and where the combined cryptographic vector matches the current biometric vector, causing the resource provider to provide the user with access to the resource.
And 
The independent  18, recite the uniquely distinct features of “ providing an initial biometric vector to a neural network, wherein the neural network translates the initial biometric vector to a Euclidian measurable feature vector; digitally signing the Euclidian measurable feature vector using a private key of a first public key/private key pair; encrypting the Euclidian measurable feature vector using a public key of the first public key/private key pair; distributing, among the plurality of ledgers stored on respective nodes, at least the encrypted Euclidian measurable feature vector and the public key of the first public key/private key pair, wherein each respective node: decrypts the Euclidian measurable feature vector using the public key of the first public key/private key pair; validates the Euclidian measurable feature vector; and appends the Euclidian measurable feature vector to the nodes respective ledger; receiving, from a mobile computing device over a data communication network, a current biometric vector representing the encrypted biometric input record; providing the current biometric vector to the neural network, wherein the neural network translates the current biometric vector to a current Euclidian measurable feature vector; { 10141/004344-US5/02704926.1 }7digitally signing the current Euclidian measurable feature vector using a private key of a second public key/private key pair; encrypting the current Euclidian measurable feature vector using a public key of the second public key/private key pair; distributing, among the plurality of ledgers stored on respective nodes, at least the current Euclidian measurable feature vector and the public key of the second public key/private key pair, wherein each respective node: decrypts the current Euclidian measurable feature vector using the public key of the second public key/private key pair; validates the current Euclidian measurable feature vector; and conducts a search of at least some of the stored Euclidian measurable feature vectors in the ledger using the current Euclidian measurable feature vector, wherein the biometric input record is matched with at least one biometric record as a function of an absolute distance computed between the current Euclidian measurable feature vector and a calculation of each of the respective Euclidian measurable feature vectors in the portion of the ledger.

The closest prior art, (Hoyos et al US 2015/0188912), discloses An initial certificate is provided that enables an initial two-way secured communication session between a user computing device and a trusted server. An initial secured communication session is established by the trusted server with the user computing device after receiving the one-time certificate. The trusted server receives identification information associated with the user of the user computing device, wherein the identification information includes a representation of the user's identity that has been confirmed as a function of biometrics and further includes a representation of the user computing device. Moreover, a replacement certificate is generated that is unique to the combination of the user and the user computing device, and transmits the replacement certificate to the user computing device. Thereafter, a two-way secured communication session is established, by the trusted server.

The closest prior art (Brown US 2005/0166041) install a peer-to-peer distributed computing environment. The user is directed to a distribution node, such as an Internet website, and after providing contact information for registration, downloads a distributed computing environment. The user installs the downloaded distribution on all local hosts. The scenario raises the issue of whether or not the user was actually obtaining the environment from the distribution node or from an imposter, as well as the issue of whether or not the distribution the user downloaded was a legitimate package. There are no mechanisms presently in place to provide a proof of authenticity for either the distribution node or a distributed computing environment platform distribution. With ownership of a distribution site, an attacker could intercept and hijack traffic to and from the site, archive data for replay, and/or provide bogus data in place of genuine data. A compromised distribution site would allow for the replacement of a legitimate distribution. A user cannot distinguish from a legitimate distribution and a compromised distribution. A compromised distribution could perform any action on a host during installation that a user account, either actively or passively, grants permission.
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 4 and 18. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495